--------------------------------------------------------------------------------

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933 (THE "ACT"), AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS
FROM THE REGISTRATION REQUIREMENTS OF THE ACT. SUCH SECURITIES MAY NOT BE
REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED UNLESS THEY ARE REGISTERED
UNDER THE APPLICABLE PROVISIONS OF THE ACT OR ARE EXEMPT FROM SUCH REGISTRATION.
THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND
EXCHANGE COMMISSION OR BY ANY STATE SECURITIES ADMINISTRATION OR REGULATORY
AUTHORITY.

CONSULTANT NON-QUALIFIED STOCK OPTION AGREEMENT OF
IRELAND INC.
2441 West Horizon Ridge Parkway, Suite 100
Henderson NV 89052
A Nevada Corporation

THIS AGREEMENT is made between IRELAND INC., a Nevada corporation (hereinafter
referred to as the "Company"), and R. Jerry Falkner of 125 Piper Lane,
Spicewood, TX, 8669 (hereinafter referred to as the “Optionee”), a consultant of
the Company, effective as of the 5th day of November, 2007.

1.

Option Granted

The Company hereby grants the Optionee a non-qualified option to purchase One
Hundred Thousand (100,000) shares of the Company’s common stock (the “Option
Shares”) at a purchase price of $1.75 US per share for a term commencing on the
effective date of this Agreement and expiring at 5:00 pm (Pacific Time) on the
15th day of August, 2017 (the “Expiration Date”), subject to termination as set
forth herein. All options will be fully vested upon execution of this Agreement.

2.

Time of Exercise of Option

The Optionee may exercise the option granted herein at any time after the
effective date of this Agreement until the Expiration Date.

3.

Method of Exercise

To exercise this option, the Optionee shall complete and execute the form of
Notice of Exercise attached as Schedule A to this Agreement, or such other form
of written notice acceptable to the Company, and shall deliver such notice to
the Company at its principal place of business. The notice must be accompanied
by a check or other method of payment acceptable to the Company for the full
amount of the purchase price.

4.

Restricted Securities Agreements of the Optionee


  (a)

The Optionee acknowledges and agrees that the Company’s securities being offered
to it under this Agreement are, or will be, “restricted securities” within the
meaning of the Securities Act and will be issued to the Optionee in accordance
with an exemption from the registration requirements of the Securities Act
provided by Rule 506 of Regulation D of the Securities Act based on the
representations and warranties of the Optionee in this Agreement.

        (b)

The Optionee agrees to resell the Company’s securities issued to it under this
Agreement only pursuant to an effective registration under the Securities Act,
or pursuant to an available exemption from the registration requirements of the
Securities Act.

        (c)

The Optionee acknowledges and agrees, unless an effective registration statement
has been filed with the Securities and Exchange Commission (the “SEC”) prior to
the exercise of the option, that all certificates representing the Option Shares
will be endorsed with the following legend in accordance with Regulation D of
the Securities Act or such similar legend as deemed advisable by the lawyers for
the Company to ensure compliance with the Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE "ACT"), AND HAVE BEEN

--------------------------------------------------------------------------------

- 2 -

OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS
OF THE ACT. SUCH SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE
TRANSFERRED UNLESS THEY ARE REGISTERED UNDER THE APPLICABLE PROVISIONS OF THE
ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE ACT.”

5.

Represenations and Warranties of the Optionee

The Optionee, covenants, represents and warrants to the Company as follows, and
acknowledges that the Company is relying upon such covenants, representations
and warranties in connection with granting of this option to the Optionee and
the sale and issuance of the Option Shares to the Optionee upon the exercise of
this option:

  (a)

The Optionee represents and warrants to the Company that the Optionee is an
"accredited investor" as defined in Rule 501 of Regulation D of the Securities
Act.

        (b)

The Optionee is an investor in securities of companies in the development stage
and acknowledges that it is able to fend for itself, can bear the economic risk
of its investment, and has such knowledge and experience in financial or
business matters such that it is capable of evaluating the merits and risks of
the investment in the securities of the Company. The Optionee can bear the
economic risk of this investment, and was not organized for the purpose of
acquiring this option or the Option Shares.

   

 

  (c)

The Optionee has had full opportunity to review the Company’s filings with the
SEC pursuant to the Securities Exchange Act of 1934, including the Company’s
annual reports on Form 10-KSB, quarterly reports on Form 10-QSB, Current Reports
on Form 8-K and additional information regarding the business and financial
condition of the Company. The Optionee believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Company’s securities. The Optionee further represents that it has
had an opportunity to ask questions and receive answers from the Company
regarding the terms and conditions under which the Company’s securities are
being offered to it and the business, properties, prospects and financial
condition of the Company. The Optionee has had full opportunity to discuss this
information with the Optionee’s legal and financial advisers prior to execution
of this Agreement.


  (d)

The Optionee acknowledges that the offering of the Company’s securities being
made to the Optionee has not been reviewed by the SEC and that such securities
are being, and will be, issued by the Company pursuant to exemptions from
registration requirements of the Securities Act.

   

 

  (e)

The Optionee understands that the Company’s securities being offered to it are
characterized as "restricted securities" under the Securities Act inasmuch as
they are being acquired from the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration under the Securities Act only in certain limited
circumstances. In this connection, the Optionee represents that it is familiar
with SEC Rule 144, as presently in effect, and understands the resale
limitations imposed thereby and by the Securities Act.

   

 

  (f)

The Optionee is acquiring the Company’s securities for investment purposes for
the Optionee's own account, not as a nominee or agent, and not with a view to
the resale or distribution of any part thereof, and that the Optionee has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The Optionee does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person, with respect to any of the
Company’s securities being offered to it under this Agreement.

   

 

  (g)

An investment in the Company is highly speculative and only persons who can
afford the loss of their entire investment should consider investing in the
Company and its securities. The Optionee is financially able to bear the
economic risks of an investment in the Company.


--------------------------------------------------------------------------------

- 3 -

  (h)

The Optionee recognizes that the purchase of the Company’s securities involves a
high degree of risk in that the Company is in the early stages of development of
its business and may require substantial financing in the near future.

        (i)

The Optionee is not aware of any advertisement of the Company’s securities being
offered to it.

        (j)

This Agreement has been duly authorized, validly executed and delivered by the
Optionee.


6.

Capital Adjustments

The existence of this option shall not affect in any way the right or power of
the Company or its stockholders to: (1) make or authorize any or all
adjustments, recapitalizations, reorganizations, or other changes in the
Company's capital structure or its business; (2) enter into any merger or
consolidation; (3) issue any bonds, debentures, preferred or prior preference
stocks ahead of or affecting the common stock or the rights thereof, (4) issue
any securities convertible into any common stock, (5) issue any rights, options,
or warrants to purchase any common stock, (6) dissolve or liquidate the Company,
(7) sell or transfer all or any part of its assets or business, or (8) take any
other corporate act or proceedings, whether of a similar character or otherwise.

7.

Reorganization, Merger, Amalgamation and Consolidation

If there shall, prior to the exercise of any of the options provided for by this
Agreement, be any reorganization of the authorized capital of the Company by way
of consolidation, merger, subdivision, amalgamation or otherwise, or the payment
of any stock dividends, then there shall automatically be an adjustment in
either or both of the number of shares which may be purchased pursuant hereto or
the price at which such shares may be purchased so that the rights evidenced
hereby shall thereafter as reasonably as possible be equivalent to those
originally granted hereby. The Company shall have the sole and exclusive power
to make such adjustments as it considers necessary and desirable.

In the event of a complete liquidation of the Company or a merger,
reorganization, or consolidation of the Company with any other corporation in
which the Company is not the surviving corporation, or the Company becomes a
wholly-owned subsidiary of another corporation, any unexercised options granted
under this Agreement shall be deemed cancelled unless the surviving corporation
in any such merger, reorganization, or consolidation elects to assume the
options under this Agreement or to issue substitute options in place thereof;
provided, however, that notwithstanding the foregoing, if such options would be
cancelled in accordance with the foregoing, the Optionee shall have the right
exercisable during a ten-day period ending on the fifth day prior to such
liquidation, merger, or consolidation to exercise such option in whole or in
part without regard to any installment exercise provisions in this Agreement.

8.

Transfer of this Option

Notwithstanding any other provision of this Agreement, except with the prior
written consent of the Company, this option shall be exercisable only by the
Optionee and shall not be transferable by the Optionee other than by the laws of
descent and distribution upon the Optionee’s death. In the vent of the
Optionee’s death during the term of this Agreement, the Optionee’s personal
representatives may exercise any portion of this option that remains vested and
unexercised at the time of the Optionee’s death.

9.

Rights as Shareholder

The Optionee will not be deemed to be a holder of any shares pursuant to the
exercise of this option until he or she pays the option price and a stock
certificate is delivered to him or her for those shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to the
date the stock certificate is delivered.

--------------------------------------------------------------------------------

- 4 -

10.

General Provisions


  (a)

The Company shall not be required to pay any tax or other charge imposed in
connection with the exercise of this option or a permissible transfer involved
in the issuance of any certificate for shares issuable under this option in the
name other than that of the Optionee, and in any such case, the Company shall
not be required to issue or deliver any stock certificate until such tax or
other charge has been paid or it has been established to the Company’s
satisfaction that no such tax or other charge is due.

        (b)

Time shall be of the essence of this Agreement.

        (c)

This Agreement will be governed by and construed in accordance with the laws of
the State of Nevada and each of the parties hereto irrevocably attorns to the
jurisdiction of the courts of the State of Nevada.

        (d)

Any notice to be given under this Agreement shall be duly and properly given if
made in writing and delivered to telecopied to the addressee at the address as
set out on page one of this Agreement. Any notice given as aforesaid shall be
deemed to have been given or made on, if delivered, the date on which it was
delivered or, if telecopied, on the next business day after it was telecopied.
Any party hereto may change its address for notice from time to time by
providing notice of such change to the other party hereto in accordance with the
foregoing.

        (e)

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute and original and all of which together shall
constitute one and the same agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
5th day of November, 2007.

IRELAND INC.
by its authorized signatory:

/s/ Douglas D.G. Birnie
DOUGLAS D.G. BIRNIE
PRESIDENT

/s/ R. Jerry Falkner
R. JERRY FALKNER

--------------------------------------------------------------------------------

SCHEDULE A TO THE NON-QUALIFIED STOCK OPTION AGREEMENT BETWEEN
IRELAND INC. AND R. JERRY FALKNER
Dated for reference as of the 5th day of November, 2007.

NOTICE OF EXERCISE FORM

TO: IRELAND INC.

A Nevada Corporation (the “Company”)

Dear Sirs:

The undersigned (the “Subscriber”) hereby exercises the right to purchase and
hereby subscribes for ___ shares (the “Shares”) of the common stock of IRELAND
INC. referred to in the Consultant Non-Qualified Stock Option Agreement between
the Company and R. Jerry Falkner, dated effective as of the 5th of November,
2007 (the “Option Agreement”), according to the terms and conditions thereof and
herewith makes payment by cash, certified check or bank draft of the purchase
price in full for the Shares in accordance with the Option Agreement.

Please issue a certificate for the shares being purchased as follows in the name
of the Subscriber:

  NAME:    
                                                                                                   
 (Please Print)         ADDRESS:        

The Subscriber represents and warrants to the Company that:

  (a)

The Subscriber has not offered or sold the Shares within the meaning of the
United States Securities Act of 1933 (the “Securities Act”);

        (b)

The Subscriber is acquiring the Shares for its own account for investment, with
no present intention of dividing its interest with others or of reselling or
otherwise disposing of all or any portion of the same;

        (c)

The Subscriber does not intend any sale of the Shares either currently or after
the passage of a fixed or determinable period of time or upon the occurrence or
non-occurrence of any predetermined event or circumstance;


  (d)

The Subscriber has no present or contemplated agreement, undertaking,
arrangement, obligation, indebtedness or commitment providing for or which is
likely to compel a disposition of the Shares;


  (e)

The Subscriber is not aware of any circumstances presently in existence which
are likely in the future to prompt a disposition of the Shares;


--------------------------------------------------------------------------------


  (f)

The Shares were offered to the Subscriber in direct communication between the
Subscriber and the Company and not through any advertisement of any kind;

        (g)

The Subscriber has the financial means to bear the economic risk of the
investment which it hereby agrees to make;

        (h)

This subscription form will also confirm the Subscriber’s agreement as follows:


  (i)

the Shares have not been registered under the Securities Act or applicable state
“Blue Sky” laws and, therefore, the Shares may not be resold, transferred or
hypothecated without the registration of the Shares, or an opinion of counsel
satisfactory to the Company to the effect that such registration is not
necessary.

        (ii)

Only the Company can take action to register the Shares under the Securities Act
or applicable state securities law or to comply with the requirements for an
exemption under the Securities Act or applicable state securities law.

        (iii)

The certificates representing the Shares will be endorsed with the following
legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “SECURITIES ACT”), AND HAVE BEEN ISSUED IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT PROVIDED BY REGULATION D PROMULGATED UNDER THE SECURITIES ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.”

  (iv)

The Subscriber is an “accredited investor”, as defined in Rule 501 of Regulation
D of the Securities Act.

Please deliver a share certificate in respect of the common shares referred to
in the Option Agreement surrendered herewith but not presently subscribed for,
to the Subscriber.

DATED this ____ day of ________________,___.               Signature of
Subscriber: _______________________________               Name of Subscriber:
_______________________________             Address of Subscriber:
_______________________________  


--------------------------------------------------------------------------------